DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/21/2021 has been entered.
 
Status of Claims
The amendments and arguments filed on 1/21/2021 are acknowledged and have been fully considered.  Claims 1, 4, 6-12, 15-17, and 20-21 are now pending.  Claims 2-3, 5, 13-14, 18-19 and 22-23 are canceled; claims 1, 4, 6,-12, 15-17, 20-21 are amended; claims 9-10, 20, and 21 are withdrawn; no claims are new.
Claims 1, 4, 6-8, 11-12, and 15-17 will be examined on the merits herein.

Objections/Rejections Withdrawn
Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, 6-8, 11-12, and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “where a content of the magnesium stearate is 0.02 wt% to 5wt%.  However, it is not clear if the magnesium stearate is 0.02 wt% to 5wt% of the capsule, the powder formulation, or the micronized particle.  Thus one of ordinary skill in the art would not be reasonably apprised of the metes and bounds of the claim.  For purposes of examination, the claim will be interpreted as 0.02 wt% to 5wt% of the formulation.  
Claims 4, 6-8, 11-12, and 15-17 are rejected for depending on an indefinite base claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 1, 6-8, 11, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Surber (US 2013/0310424, of record) in view of Radhakrishnan et al. (US 2009/0191265).
	Surber teaches formulations of pirfenidone for aerosolization (see abstract). Surber teaches that pirfenidone in dry powder forms can have a particle size of 1-2.5 microns and also 1-5 microns (see [0005]). Surber teaches a capsule containing one dose of dry drug substance/excipients is loaded into the inhaler and that upon activation, the capsule is breached, allowing the dry powder to be dispersed and inhaled using a dry powder inhaler (see [0500]).  Surber teaches pirfenidone can be administered either alone or more typically in combination with a conventional pharmaceutical carrier, excipient or the like such as magnesium stearate (see [0417]).  Surber et al. teaches that the pharmaceutical formulation will contain about 0.005% to 95% of the pirfenidone (i.e. 99.995-5% by weight of the excipient, see [0417]).  Surber teaches that the composition can include a blending agent such as lactose (i.e. a carrier, see [0417]).  Surber teaches that the aerosol for inhalation that is optimized for maximum drug deposition, where factors that can be optimized include solution or solid particle formulation, rate of delivery, and particle size and distribution produced by the aerosolizing device (see [0423]).

	Radhakrishnan et al. teaches a capsule formulation of pirfenidone is provided that includes pharmaceutically acceptable excipient (see abstract).  Radhakrishnan et al. teaches 5-30% of pharmaceutically acceptable excipients and 70-95% of pirfenidone by weight. Radhakrishnan et al. teaches that the excipients include magnesium stearate (see [0010]).
	Regarding claim 1, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize 5% by weight of a pharmaceutically acceptable excipient as taught by Radhakrishnan et al. in the composition of Surber.  One would be motivated to do so with a reasonable expectation of success as Radhakrishnan et al. a capsule formulation of pirfenidone, and teaches that 5% by weight of excipient can be successfully utilized.
	Regarding claims 6-8, Surber teaches that the composition includes a carrier, which can be selected from a group which includes lactose, glucose, and sucrose (see [0417]).  The number of species recited is small, and thus easily envisioned.  
	Regarding claim 11, Surber teaches larger carrier particles, such as lactose monohydrate of size about 50 to about 100 microns in diameter (see [0499]). 
	Regarding claim 15, Surber discloses preferably about 0.1% to 50% by weight of a compound of the invention (see [0417]).
	
Claims 1, 4, 6-8, 11-12, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Seto et al. (“Development of an Improved Inhalable Powder Formulation of Pirfenidone by Spray-Drying: In Vitro Characterization and Pharmacokinetic Profiling”, of record) in view of Surber (US 2013/0310424, of record).
Seto et al. teaches a new inhalable powder formulation of pirfenidone with favorable inhalation properties (see page 1448).  Seto et al. teaches that dispersibility is an important particle property for inhalable particles, and addition of excipients, including amino acids, lecithin, and magnesium stearate, and teaches that L-leucine is a widely used amino acid (see page 1451). Seto et al. teaches that the pirfenidone was spray-dried with L-leucine (see page 1451). Seto et al. teaches that the mean diameter was 1.793µm (see page 1451).  Seto et al. teaches inhaled powders with a diameter of around 1–5μm are suitable for deposition in small airways and alveoli, and particles smaller than 3μm, in particular, have a higher potential for reaching lower airways (see page 1451).  Seto et al. teaches pirfenidone and L-leucine were at a weight ratio of 90:10 (see page 1448).  Seto teaches that the spray dried pirfenidone was blended with lactose (43–90 μm) because the amount of drug required for in vivo experiments was too little to handle (see page 1449). Seto teaches that the ratio of spray dried pirfenidone to lactose was 3:50 (w/w) (see page 1449).
Although, Seto teaches inhalable powder formulation with a mean diameter of 1.793µm of pirfenidone with an excipient, and teaches that magnesium stearate is a known excipient, the reference does not exemplify the instant embodiments. Seto does not teach a capsule.

However, regarding claims 1 and 15-17, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the L-leucine with magnesium stearate as taught by Seto.  Further, one would utilize a capsule as taught by Surber in the composition of Seto.  One would be motivated to do so with a reasonable expectation of success as Seto et al. teaches that dispersibility is an important particle property for inhalable particles, and addition of excipients, including amino acids, lecithin, and magnesium stearate (see page 1451).  Seto et al. teaches pirfenidone and excipient were at a weight ratio of 90:10 and that the prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.). Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect the 0.57% weight magnesium stearate to have the same properties as 0.5% by weight.  Further, a person would be motivated to utilize a capsule as Seto teaches an inhalable powder formulation and Surber et al. teaches pirfenidone in dry powder forms for inhalation, and teaches a capsule 
Regarding claim 4, Seto et al. teaches pirfenidone and L-leucine were at a weight ratio of 90:10 (see page 1448).  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to utilize a ratio of 9:1 of pirfenidone to magnesium stearate (i.e. a lipid) as Seto et al. teaches that dispersibility is an important particle property for inhalable particles, and addition of excipients, including amino acids, lecithin, and magnesium stearate (see page 1451).  The MPEP states that the selection of known materials based on their suitability for their intended uses is prima facie obvious. See MPEP § 2144.07. "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).  Further, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  In the instant case, a person of ordinary skill in the art would reasonably expect the ratio of 9:1 to have the same properties as 10:1.
Regarding claims 6-8 and 11, Seto teaches that the spray dried pirfenidone was blended with lactose (43–90 μm) because the amount of drug required for in vivo experiments was too little to handle (see page 1449).
Regarding claim 12, Seto teaches that the ratio of spray dried pirfenidone to lactose (i.e. the carrier) was 3:50 (w/w) (see page 1449).
Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive in view of the modified grounds of rejection set forth above. 
Applicant argues that the amount of magnesium stearate used for micronization is extremely low, which results in a high content of pirfenidone in the powder formulation.  Applicant argues that the amount of magnesium stearate of “0.02 wt% to 5 wt%” and the micronized particle having “a mean particle diameter of 5 pm or less”, as recited in claim 1, are critical ranges that achieve unexpected results over the art.  However, Seto et al. teaches 94% by weight lactose, 5.1% pirfendone, and 0.57% by weight excipient and that inhaled powders with a diameter of around 1–5μm are suitable for deposition in small airways and alveoli, and particles smaller than 3μm, in particular, have a higher potential for reaching lower airways (see page 1451). Surber et al. teaches a dry powder formulation with a 1-5 microns and Radhakrishnan et al. renders obvious 5-30% of pharmaceutically acceptable excipients.  
Further, generally the amount of drug (i.e. a high content of pirfenidone) is a result effective variable that must be determined based on a variety of factors including the age, body weight, and health of the patient, the condition(s) to be treated and their severity, the route(s) of administration, the particular drug(s) used, adverse drug effects or toxicity, clinical response to treatment, etc., and is routinely optimized by the skilled artisan.  Applicant is advised that recitation of dosages, without more, is generally insufficient to patentably distinguish over the prior art.  Additionally, Surber specifically teaches that the aerosol for inhalation that is optimized for maximum drug deposition, Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).  

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA L FISHER whose telephone number is (571)270-7430.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/Melissa L Fisher/           Primary Examiner, Art Unit 1611